Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 1 of 44 PageID #: 5901



                                    THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

THE HILLMAN GROUP, INC.,                                               §
                                                                       §
v.                                                                     §         CASE NO. 2:19-CV-209-JRG
                                                                       §
KEYME, LLC                                                             §

                                               CLAIM CONSTRUCTION
                                              MEMORANDUM AND ORDER

           Before the Court is the Opening Claim Construction Brief (Dkt. No. 142) filed by

Plaintiff The Hillman Group, Inc. (“Plaintiff” or “Hillman”). Also before the Court is the

Responsive Claim Construction Brief (Dkt. No. 151) filed by Defendant KeyMe, LLC

(“Defendant” or “KeyMe”) as well as Plaintiff’s reply (Dkt. No. 154).

           The Court held a hearing on June 23, 2020.

                                                            Table of Contents

I. BACKGROUND....................................................................................................................... 2
II. LEGAL PRINCIPLES ........................................................................................................... 3
III. AGREED TERMS................................................................................................................. 7
IV. DISPUTED TERMS .............................................................................................................. 8
   A. “configured to replicate the tooth pattern of the blade of said key inserted in said key
      receiving entry”..................................................................................................................... 8
   B. “configured to cut the selected key blank to duplicate a key tooth pattern of the master
      key” ..................................................................................................................................... 16
   C. “configured to . . . cut the determined bitting pattern into a key blank” ............................. 18
   D. “at least one duplicate,” “key duplication process,” and “duplicated key” ........................ 21
   E. “to determine whether the inserted key matches one of a group of preselected key
      types” .................................................................................................................................. 22
   F. “key analysis system . . .” .................................................................................................... 27
   G. “queue of key duplication events” ...................................................................................... 35
   H. “key duplicating system . . .” .............................................................................................. 40
V. CONCLUSION...................................................................................................................... 44



                                                                      -1-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 2 of 44 PageID #: 5902



                                     I. BACKGROUND

       Plaintiff alleges infringement of United States Patents No. 8,979,446 (the “’446 Patent”),

9,914,179 (the “’179 Patent”), and 10,400,474 (the “’474 Patent”) (collectively, “the patents-in-

suit”). (Dkt. No. 142, Exs. 1–3). Plaintiff submits that “[t]he inventions and the machines

involved in this litigation represent the culmination of years of technological advances aimed at

automating the once cumbersome and inconvenient key cutting process.” (Dkt. No. 142, at 2.)

Defendant contends that “the asserted claims are directed to a particular technique for

duplicating keys, called ‘trace cutting,’ which involves making an identical copy of the tooth

profile of the customer’s key.” (Dkt. No. 151, at 1.) Plaintiff disputes Defendant’s contention,

as discussed regarding the disputed claim terms construed herein.

       The ’446 Patent, titled “Fully Automatic Self-Service Key Duplicating,” issued on

March 17, 2015, and bears an earliest priority date of June 3, 2010. The ’446 Patent was

originally assigned to Minute Key Inc. (“Minute Key”). The Abstract of the ’446 Patent states:

       A self-service, fully-automatic kiosk for duplicating keys includes a kiosk
       housing having a customer interface for receiving payment from a customer for
       the purchase of at least one duplicate of the customer’s key. A key-receiving
       entry in the housing receives at least a portion of the customer’s key to be
       duplicated, and a key analysis system within the housing analyzes the blade of a
       key inserted in the key-receiving entry to determine whether the inserted key
       matches one of a group of preselected key types and, if so, which preselected key
       type is matched. A key blank magazine within the housing stores key blanks for
       each of the preselected key types. A key blank extraction system extracts from
       the magazine a key blank for the preselected key type matched by the blade of the
       key inserted in the key-receiving entry. Then a key duplicating system within the
       kiosk replicates the tooth pattern of the blade of the key inserted in the key-
       receiving entry, on the blade of the extracted key blank.

       The ’179 Patent, titled “Self Service Key Duplicating Machine with Automatic Key

Model Identification System,” issued on March 13, 2018, and bears an earliest priority date of




                                              -2-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 3 of 44 PageID #: 5903



November 28, 2006. The ’179 Patent was originally assigned to Minute Key. The Abstract of

the ’179 Patent states:

          A method of duplicating a key includes receiving a master key in a key
          duplicating machine. The machine automatically detects a cross sectional profile
          of the master key. The machine automatically determines, based on the detected
          cross sectional profile, a type and model of the master key. The machine
          automatically selects a key blank that matches the type and model of the master
          key, and then automatically cuts the selected key blank to duplicate a key tooth
          pattern of the master key.

          The ’474 Patent, titled “Identification Module for Key Making Machine,” issued on

September 3, 2019, and bears an earliest priority date of August 16, 2013. Plaintiff is the

original assignee of the ’474 Patent. The Abstract of the ’474 Patent states:

          An identification module is disclosed for use in a key making machine. The
          identification module may have a key receiving assembly configured to receive
          only a shank of an existing key. The identification module may also have a tip
          guide, configured to receive a tip of the shank of the existing key. The tip guide
          may have a slot that exposes a tip end of the shank. The identification module
          may also have an imaging assembly configured to capture an image of the tip end
          through the slot.

                                     II. LEGAL PRINCIPLES

          It is understood that “[a] claim in a patent provides the metes and bounds of the right

which the patent confers on the patentee to exclude others from making, using or selling the

protected invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed.

Cir. 1999). Claim construction is clearly an issue of law for the court to decide. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996).

          “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva



                                                 -3-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 4 of 44 PageID #: 5904



Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where

those subsidiary facts are in dispute, courts will need to make subsidiary factual findings about

that extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on

appeal.” Id. (citing 517 U.S. 370).

       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of

dictionary, which explains the invention and may define terms used in the claims. Id. “One

purpose for examining the specification is to determine if the patentee has limited the scope of

the claims.” Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

       Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Scis., Inc., 34

F.3d 1048, 1054 (Fed. Cir. 1994).




                                                -4-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 5 of 44 PageID #: 5905



        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips, the

court set forth several guideposts that courts should follow when construing claims.                   In

particular, the court reiterated that “the claims of a patent define the invention to which the

patentee is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari

Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used

in a claim are generally given their ordinary and customary meaning. Id. The ordinary and

customary meaning of a claim term “is the meaning that the term would have to a person of

ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

of the patent application.” Id. at 1313. This principle of patent law flows naturally from the

recognition that inventors are usually persons who are skilled in the field of the invention and

that patents are addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as

being the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated

long ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive

portions of the specification to aid in solving the doubt or in ascertaining the true intent and

meaning of the language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In

addressing the role of the specification, the Phillips court quoted with approval its earlier



                                                  -5-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 6 of 44 PageID #: 5906



observations from Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir.

1998):

         Ultimately, the interpretation to be given a term can only be determined and
         confirmed with a full understanding of what the inventors actually invented and
         intended to envelop with the claim. The construction that stays true to the claim
         language and most naturally aligns with the patent’s description of the invention
         will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316.           Consequently, Phillips emphasized the important role the

specification plays in the claim construction process.

         The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the

applicant,” it may lack the clarity of the specification and thus be less useful in claim

construction proceedings. Id. Nevertheless, the prosecution history is intrinsic evidence that is

relevant to the determination of how the inventor understood the invention and whether the

inventor limited the invention during prosecution by narrowing the scope of the claims. Id.; see

Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that

“a patentee’s statements during prosecution, whether relied on by the examiner or not, are

relevant to claim interpretation”).

         Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.



                                                 -6-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 7 of 44 PageID #: 5907



Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The

court did not impose any particular sequence of steps for a court to follow when it considers

disputed claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the

appropriate weight to the intrinsic sources offered in support of a proposed claim construction,

bearing in mind the general rule that the claims measure the scope of the patent grant.

                                      III. AGREED TERMS

       In their May 15, 2020 Amended Joint Claim Construction and Prehearing Statement

(Dkt. No. 146) and in their June 9, 2020 Joint Claim Construction Chart Under P.R. 4-5(d) (Dkt.

No. 155, Ex. A), the parties submitted the following agreements:

                     Term                                        Agreed Construction
“controllable drive coupled to said magazine”      “a drive motor selectively energized to control
                                                   the movement of said magazine”
(’446 Patent, Claims 9, 40, 66, 92)

“a guard adjacent said key receiving entry to “a guard adjacent to said key receiving entry to
protect the head of a key protruding from said protect the head of a key inserted in the kiosk
entry from accidental contact”                 from being bumped during a key duplication
                                               process”
(’446 Patent, Claims 22, 53, 78, 103)




                                                -7-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 8 of 44 PageID #: 5908



“configured to exchange communications”           “configured to send and receive information”

(’474 Patent, Claims 11–19)

“channel profile”                                 “the shapes,     sizes,   and/or   locations      of
                                                  channels”
(’474 Patent, All Claims)

“a bitting pattern of an existing key”            “the tooth pattern of an existing key”

(’474 Patent, Claims 20)

“the determined bitting pattern”                  “the tooth pattern of the existing key
                                                  determined by the imaging system”
(’474 Patent, Claims 1–19)


                                    IV. DISPUTED TERMS

A. “configured to replicate the tooth pattern of the blade of said key inserted in said key
receiving entry”


        “configured to replicate the tooth pattern of the blade of said key inserted in
                                  said key receiving entry”
                                          (Term 1)1
                              (’446 Patent, All Asserted Claims)

Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

“configured to make a copy of the tooth pattern “configured to make an identical copy of the
of the blade of the customer’s key inserted into tooth pattern of the blade of the customer’s key
said key-receiving entry”                        inserted into said key-receiving entry”


(Dkt. No. 146, App’x A, at 1; Dkt. No. 142, at 3; Dkt. No. 151, at 2; Dkt. No. 155, Ex. A, at 1.)

       (1) The Parties’ Positions

       Plaintiff argues that “the copy has to work in that it has to be able to operate the same

lock as the master key,” but “it need not be a perfect copy, an exact copy, or an identical copy.”


1
 The “Term” numbers set forth in this Claim Construction Memorandum and Order refer to
numbering used by the parties. (See Dkt. No. 146, App’x A; see also Dkt. No. 142, at 3 n.2.)

                                               -8-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 9 of 44 PageID #: 5909



(Dkt. No. 142, at 4.) Plaintiff argues that this “common-sense understanding” is also consistent

with the specification. (Id., at 4; see id. at 4–7.) Plaintiff also emphasizes that “[t]he word

‘identical’ is nowhere to be found in any of the specifications when addressing duplicated keys,

tooth patterns, or bitting patterns.”    (Id., at 7.)   Plaintiff also cites dependent claims that

“include[e] a new limitation for removing certain imperfections in the copy.”             (Id., at 8.)

Further, Plaintiff cites embodiments in which a key is cut based on a “code” associated with a

master key rather than based on the master key itself, such that “any slight imperfections or

nominal deviations in the master key from wear, usage, etc., will not be present in the code-cut

duplicate.” (Id., at 9.) Plaintiff concludes that “[a]dding a superlative (‘identical copy’) merely

stacks the deck in KeyMe’s favor in a way that is inconsistent with the disclosed inventions.”

(Id., at 11.)

        Defendant responds that mechanical trace cutting is the only disclosed technique. (Dkt.

No. 151, at 2–3.) Defendant argues that different patents, not the patents-in-suit, are directed to

techniques other than trace cutting, and such techniques do not necessarily reproduce the tooth

pattern of a customer key. (Id., at 3–5.) Defendant urges that the evidence distinguishes

between replicating a key and merely producing a duplicate that will work in the same lock. (Id.,

at 5–6.) Defendant also submits that its proposal does not exclude “minute flaws” and “does not

require replicating non-geometric features such as material, color, or an American Flag pattern,

or any feature of the key head, which is not part of the blade and does not have a tooth pattern.”

(Id., at 7.) Further, Defendant argues that judicial estoppel precludes Plaintiff from contesting

Defendant’s proposed interpretation. (Id., at 7–9.)

        Plaintiff replies that “[t]here is no basis to limit all three patents to a single ‘mechanical

trace cutting’ embodiment,” “[a]nd ‘mechanical trace cutting’ does not necessarily yield



                                                -9-
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 10 of 44 PageID #: 5910



 ‘identical copies.’” (Dkt. No. 154, at 1.) Plaintiff emphasizes that the specification discloses

 other duplication techniques, such as code cutting and optical trace cutting, and “[t]he

 specification emphasizes the standard time and again—the copied ‘bitting pattern’ must be able

 to open the lock, it need not be ‘identical’ to the original.” (Id., at 1–2.) Plaintiff concludes:

 “The term ‘copy’ properly captures the scope of the inventions.               As is clear from the

 specifications, the scope of the claims contemplate that the newly cut key (or tooth pattern or

 bitting pattern) can open the same lock as the original key despite recognized differences,

 ‘microscopic,’ ‘minute,’ aesthetic, or otherwise.” (Id., at 4.)

        At the June 23, 2020 hearing, Defendant argued that this disputed term does not

 encompass code cutting because the phrase “said key” in this disputed term refers to the inserted

 key, not a factory pattern. Plaintiff reiterated that the specification refers to code cutting and that

 code cutting has been well known in the art.

        (2) Analysis

        The Background of the Invention section of the ’446 Patent discloses:

        Duplicate keys are typically cut from pre-existing master keys using a hand-
        operated table-top tool having two clamps, a cutting wheel, a follower and a
        cleaning wheel. There is a long-felt need for a fully automatic key identifying
        and/or duplicating machine that can provide a duplicate key for an ordinary
        consumer in a manner as easy as purchasing an item from a vending machine or
        receiving money from an automated teller machine.

 ’446 Patent at 1:19–26.

        Claim 1 of the ’446 Patent, for example, recites (emphasis added):

        1. A self-service kiosk for duplicating keys, comprising:
               a kiosk housing having a customer interface configure [sic] to receive
        payment from a customer for the purchase of at least one duplicate of the
        customer’s key,
               a key-receiving entry in said housing configured to receive at least a
        portion of the customer’s key to be duplicated, wherein the key-receiving entry



                                                 - 10 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 11 of 44 PageID #: 5911



         blocks insertion of the head of an inserted key so that only the blade of an inserted
         key extends into the kiosk housing,
                 a key analysis system within said housing configured to analyze the blade
         of a key inserted in said key-receiving entry to determine whether the inserted key
         matches one of a group of preselected key types and, if so, which preselected key
         type is matched,
                 a key blank magazine within said housing configured to store key blanks
         for each of said preselected key types,
                 a key blank extraction system configured to extract from said magazine a
         key blank for the preselected key type matched by the blade of said key inserted
         in said key-receiving entry,
                 a key duplicating system within said kiosk configured to replicate the
         tooth pattern of the blade of said key inserted in said key-receiving entry, on the
         blade of said extracted key blank, and
                 a key-removal exit in said housing providing customer access to the key
         with the replicated tooth pattern for removal from the kiosk.

         The claims here at issue use “replicate” in the context of producing a key (referred to as a

 “duplicate”) based on an existing key (referred to as a “master” or as an “original”). A duplicate

 should be able to open the same locks as the master. The parties agree that the master and the

 duplicate can differ in various ways that do not affect the ability of the duplicate to open the

 same locks as the master, such as differences in material and differences in aesthetic design. For

 example, the specification refers to “key blanks of . . . different styles (plain brass, colored flag

 pattern, colored flower pattern, etc.).” ’446 Patent at 6:10–13; see id. at 13:36–38 (“different

 styles”).

         The parties also agree that the duplicate need not be perfectly identical to the master.

 This understanding is consistent with disclosures and dependent claims regarding “de-burring” a

 newly cut key. See, e.g., ’446 Patent at Cl. 11; id. at 17:45–52 (“the tooth edges of the key blank

 that are first engaged by the de-burring wheel 141 are the edges last engaged by the cutting

 wheel 131, which are the edges that contain any burrs or other debris remaining from the cutting

 operation”).   This understanding is also consistent with evidence cited by Plaintiff that a




                                                - 11 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 12 of 44 PageID #: 5912



 duplication process can correct for flaws in a master key. (See Dkt. No. 142, Ex. 13, U.S. Patent

 No. 8,682,468 at Fig. 8.)

           Defendant’s proposal of “identical” is therefore potentially misleading and confusing.

 Indeed, in prior instances the Court has found that absolutes in claim constructions are

 disfavored. See, e.g., Colorquick, LLC v. Eastman Kodak Co., No. 6:06-CV-390, 2008 WL

 5771324, at *14 (E.D. Tex. June 25, 2008) (Love, J.) (“Using the word ‘identical’ implies a level

 of perfect correlation that is not necessarily always possible between an image on a screen and a

 printed document.”).

           The parties dispute whether a duplicate can be produced merely from information about

 the master or rather must be produced by physically tracing the tooth pattern 2 of the master

 (sometimes referred to as “mechanical trace cutting”). The key issue, so to speak, is whether

 “replicate” encompasses techniques other than trace cutting, such as “code cutting.” Code

 cutting involves matching the master with a manufacturing code and then cutting the duplicate

 based on tooth pattern information associated with the code.3 Defendant urges that “replicate” is

 limited to tracing.




 2
   The “tooth pattern” of a key can interact with pins inside a lock so as to enable the lock to be
 turned by the key. The “tooth pattern” is sometimes referred as a “bitting pattern.”
 3
     Plaintiff cites numerous references regarding code cutting (Dkt. No. 142, at 8 n.4):
           See, e.g., [Dkt. No. 142,] Ex. 5 (U.S. Patent No. 2,731,087 (col. 1:22–23)
           (disclosing an invention “to cut keys after an established pattern or code with
           regard to the depth and location of the bits to be formed on the key blank”)); Ex. 6
           (U.S. Patent No. 5,271,698 (col. 35:28–31) (“creating a duplicate key by using
           factory numerical or alphanumeric key duplicating codes”)); Ex. 7 (U.S. Patent
           No. 5,676,504 (describing extensive art relating to creating “a duplicate key”
           using code-cutting from numerical codes associated with the master key (col. 1:5–
           2:64) and disclosing a “key cutting machine [that] can electronically duplicate a
           bit notch pattern defined by a key code without reference to the master key bit
           notch pattern” (col. 3:5–7))); Ex. 8 (Marc Weber Tobias, Locks, Safes, and

                                                  - 12 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 13 of 44 PageID #: 5913



        Defendant emphasizes disclosures that relate to mechanical tracing, such as disclosure of

 using a “follower”:

        FIG. 58 is a diagrammatic plan view of a master key clamped for engagement by
        a follower and a key blank clamped to be cut to reproduce the tooth profile of the
        master key.

        ***

        Key duplication requires analysis of the master key to determine the model and
        tooth pattern of the master key, and then reproducing that tooth pattern on a key
        blank of the same model as the master key. It is generally necessary to have the
        master key stationary and to firmly hold the key blank while reproducing the
        tooth pattern.

 ’446 Patent at 4:4–7 & 4:32–37 (emphasis added); see id. at 16:38–45 (“Thus, the cutting wheel

 131 cuts a tooth pattern in the clamped key blank B that reproduces the tooth pattern of the

 master key K . . . .”) & 17:3–13 (“the carrier 134 moves the follower along the blade of the

 master key K, and the blade of the key blank B across the cutting wheel 131, to cut a tooth

 pattern in the key blank that reproduces the tooth pattern of the master key”); see also id. at

 Figs. 58–59.

        The specification also discloses:

        While particular embodiments and applications of the present invention have been
        illustrated and described, it is to be understood that the invention is not limited to
        the precise construction and compositions disclosed herein and that various
        modifications, changes, and variations may be apparent from the foregoing
        descriptions without departing from the spirit and scope of the invention as
        defined in the appended claims. For example, the master key inserted by the
        customer could be analyzed and matched to an original code that is then used to
        control the cutting of the duplicate key(s), rather than using the master key as a
        real-time pattern for cutting the duplicate.

 ’446 Patent at 20:58–21:2 (emphasis added). The ’446 Patent cites various references that

 disclose techniques related to producing a duplicate key other than mechanical trace cutting.

        Security, An International Police Reference, 160, § 4.3.3 “Duplicating Keys by
        Code” (2nd ed. 2000)); Ex. 9 (Lockwiki); Ex. 10 (Wikipedia).

                                                - 13 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 14 of 44 PageID #: 5914



 (See id. at p. 2 (citing references); see also Dkt. No. 151, Ex. A, U.S. Patent No. 5,676,504

 (“Mueller”) at 2:66–3:7; id., Ex. B, U.S. Patent No. 5,807,042 (“Almblad”) at 4:33–37; id. at

 Exs. C & D.) For example, the “Marsh” reference discloses inferring the “factory specifications

 of the bitting of the to-be-copied key” and cutting “to these factory specifications instead of

 merely replicating the original key’s bitting profile.” (Id., Ex. D, U.S. Patent No. 8,682,468 at

 10:66–11:5; see id., Ex. C, U.S. Patent No. 6,064,747 (“Wills”) at 2:17–27 (“the depths of the

 cuts . . . are modified to be the closest or most likely cut depth from the factory specifications”).)

        Defendant cites authority that the claims need not necessary encompass all embodiments.

 See TIP Sys., LLC v. Phillips & Brooks/Gladwin, Inc., 529 F.3d 1364, 1373 (Fed. Cir. 2008)

 (“Our precedent is replete with examples of subject matter that is included in the specification,

 but is not claimed.”); see also SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121

 (Fed. Cir. 1985) (“If everything in the specification were required to be read into the claims . . .

 there would be no need for claims.”).

        Nonetheless, Defendant fails to demonstrate that the word “replicate” warrants excluding

 techniques that produce a duplicate key without tracing a master key, particularly given that the

 above-cited intrinsic evidence demonstrates that a duplicate key can serve its purpose without

 having been trace cut. Defendant argues that the above-reproduced disclosure contrasts code

 cutting with “using the master as a real-time pattern for cutting the duplicate.” ’446 Patent at

 20:58–21:2. Any such contrast between trace cutting and code cutting embodiments, however,

 does not warrant interpreting the disputed term as excluding code cutting.

        Finally, Defendant also cites positions taken by Plaintiff in relation to litigation in the

 Southern District of Ohio in 2013. In that litigation, Minute Key asserted United States Patent

 No. 8,532,809 (“the ’809 patent”) (Dkt. No. 151, Ex. G). The ’809 Patent resulted from a



                                                 - 14 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 15 of 44 PageID #: 5915



 continuation of a continuation-in-part of the application that issued as the ’446 Patent. The ’809

 Patent is thus related to the ’446 Patent. Claim 1 of the ’809 Patent includes language that is

 identical to the present disputed term in the ’446 Patent except that Claim 1 of the ’809 Patent

 uses the phrase “for replicating” instead of the phrase “configured to replicate.” Defendant

 submits that in a letter from Plaintiff to Wal-Mart Stores Inc. (one of Plaintiff’s customers),

 Plaintiff stated as follows regarding the recited “key duplication [sic] system” (this letter became

 an exhibit to the Complaint in the Ohio action):

        Hillman’s structure for duplicating a key is also significantly different than the
        structure in the ‘809 patent that corresponds to the “key duplication system.”
        Minute Key’s corresponding structure includes a mechanical tracing system
        similar to what you may recall seeing in hardware store environments where a
        mechanical tracer follows the contours of the customer’s key while an attached
        cutting wheel cuts the same pattern into a key blank. Hillman does not use a
        mechanical tracer. Thus, unlike the Minute Key ‘809 patent, there is no follower
        that traces the contour of the customer’s key. Instead, numerically controlled
        motors move a cutting wheel to replicate the electronically enhanced image of the
        cut pattern. This is not a mechanical tracing operation with a follower. Hillman’s
        structure is not the same as, or equivalent to, the disclosed structure for
        mechanically tracing a key.

 (Dkt. No. 151, Ex. H, Sept. 18, 2013 Letter, at 7 (p. 16 of 29 of Ex. H).) Defendant submits that

 “those claims resolved prior to claim construction.” (Dkt. No. 151, at 8.)

        Defendant argues that judicial estoppel applies to prevent Plaintiff from “deliberately

 changing positions according to the exigencies of the moment.” Hall v. GE Plastic Pac. PTE

 Ltd., 327 F.3d 391, 400 (5th Cir. 2003) (citation and internal quotation marks omitted). The Hall

 case, however, noted that for judicial estoppel to apply, not only must the party’s current position

 be inconsistent with a previous positions but also “that party must have convinced the court to

 accept that previous position.” Id. at 396. Even assuming for the sake of argument that

 Plaintiff’s current position is inconsistent with its previous position, Defendant fails to show that




                                                - 15 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 16 of 44 PageID #: 5916



 the Southern District of Ohio adopted any relevant claim construction position put forth by

 Plaintiff.

         Based on all of the foregoing, the Court hereby expressly rejects Defendant’s proposal

 and arguments regarding excluding code cutting. That is, Defendant fails to demonstrate that the

 disputed term sets forth any limitation as to permissible replication techniques, such as

 mechanical trace cutting, optical trace cutting, or code cutting. Instead, as set forth in one of the

 above-discussed passages (which the parties discussed at length at the June 23, 2020 hearing),

 the disputed term explains merely that the tooth pattern of the duplicate matches the tooth pattern

 of the master. ’446 Patent at 20:58–21:2.

         The Court therefore hereby construes “configured to replicate the tooth pattern of the

 blade of said key inserted in said key receiving entry” to mean “configured to make a copy

 that matches the tooth pattern of the blade of the customer’s key inserted into said key-

 receiving entry.”

 B. “configured to cut the selected key blank to duplicate a key tooth pattern of the master
 key”


   “configured to cut the selected key blank to duplicate a key tooth pattern of the master
                                              key”
                                           (Term 13)
                               (’179 Patent, All Asserted Claims)

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “configured to cut the selected key blank to “configured to cut the selected key blank to
 make a copy of a key tooth pattern of the make an identical copy of a key tooth pattern
 master key”                                  of the master key”


 (Dkt. No. 146, App’x A, at 2; Dkt. No. 142, at 3; Dkt. No. 151, at 9; Dkt. No. 155, Ex. A, at 2.)




                                                - 16 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 17 of 44 PageID #: 5917



        (1) The Parties’ Positions

        Plaintiff argues this term together with the “configured to replicate . . .” term, which is

 addressed above. (See Dkt. No. 142, at 3–12.)

        Defendant responds that, much like for the above-addressed “configured to replicate . . .”

 term that appears in claims of the ’446 Patent, “the intrinsic record clearly distinguishes

 duplicating the tooth pattern of a customer’s key from other techniques that do not duplicate the

 tooth pattern.” (Dkt. No. 151, at 10.)

        Plaintiff replies as to this term together with the “configured to replicate . . .” term

 addressed above. (See Dkt. No. 154, at 1–5.)

        (2) Analysis

        The parties agree that this “configured to cut . . . to duplicate . . .” term presents

 substantially the same dispute as the “configured to replicate . . .” term addressed above. Indeed,

 this use of “duplicate” rather than “replicate” presents an even stronger case for rejecting

 Defendant’s proposal of requiring trace cutting. The disclosures cited by Defendant, regarding

 particular embodiments that use mechanical trace cutting, do not compel otherwise. See ’179

 Patent at 7:28–31 & 9:59–63.

        The specification is consistent with this understanding. See, e.g., ’179 Patent at 2:18–20

 (“obtain accurate duplicate keys”) (emphasis added), 2:57–3:8 (“secure a blank key to be cut at

 the key cutting module in accordance with the tooth pattern of a clamped master key”)

 (emphasis added), 5:39–41 (same) & 7:55–57 (similar).          Further, as to extrinsic evidence,

 Plaintiff submits a technical dictionary that defines “duplicate” merely as “to copy.” (Dkt.

 No. 142, Ex. 12, The Professional Locksmith Dictionary 25 (2006).)




                                                - 17 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 18 of 44 PageID #: 5918



          Defendant contends that “the intrinsic record clearly distinguishes duplicating the tooth

 pattern of a customer’s key from other techniques that do not duplicate the tooth pattern” (Dkt.

 No. 151, at 10 (emphasis added)), but the meaning of “duplicate” is the crux of the dispute.

 Defendant fails to demonstrate that “duplicating” is limited to trace cutting and excludes, for

 example, code cutting (discussed above as to the “configured to replicate . . .” term).

          Finally, the Court rejects Defendant’s judicial estoppel argument for the same reasons set

 forth as to the “configured to replicate . . .” term addressed above.

          The Court therefore hereby construes “configured to cut the selected key blank to

 duplicate a key tooth pattern of the master key” to mean “configured to cut the selected key

 blank to make a copy that matches a key tooth pattern of the master key.”

 C. “configured to . . . cut the determined bitting pattern into a key blank”


             “configured to . . . cut the determined bitting pattern into a key blank”
                                              (Term 21)
                                      (’474 Patent, Claims 1–19)

 Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

 “configured to . . . make a copy of the tooth “configured to . . . make an identical copy of
 pattern of the existing key determined by the the tooth pattern of the existing key determined
 imaging system”                               by the imaging system”


 (Dkt. No. 146, App’x A, at 2; Dkt. No. 142, at 4; Dkt. No. 151, at 11–12; Dkt. No. 155, Ex. A,

 at 2.)

          (1) The Parties’ Positions

          Plaintiff argues this term together with the “configured to replicate . . .” term, which is

 addressed above. (See Dkt. No. 142, at 3–12.)




                                                 - 18 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 19 of 44 PageID #: 5919



        Defendant responds that this term should be construed consistent with the above-

 addressed “configured to replicate . . .” and “configured to cut . . . to duplicate . . .” terms. (See

 Dkt. No. 151, at 11–14.) Defendant submits that the parties agree that “bitting pattern” is

 synonymous with “tooth pattern,” and “[t]his tooth pattern is meant to be an identical copy,

 because the specific bitting pattern of the customer’s original key is to be cut, not just any tooth

 pattern that operates the same lock.” (Dkt. No. 151, at 12.)

        Plaintiff replies as to this term together with the “configured to replicate . . .” term

 addressed above. (See Dkt. No. 154, at 1–5.)

        (2) Analysis

        Claim 1 of the ’474 Patent, for example, recites (emphasis added)

        1. A key making machine, comprising:
               a housing;
               an identification system, wherein the identification system includes:
                   a slot opening in the housing configured to receive only the
                       shank of an existing key;
                   a transponder sensor located at or around the slot opening
                       configured to detect the presence of a transponder
                       within the head of the existing key and to read a
                       transponder code associated with the detected
                       transponder; and
                   an imaging system comprising one or more light sources
                       and one or more receivers, wherein the imaging system
                       is configured to determine at least one feature selected
                       from the group of features consisting of a bitting
                       pattern of the existing key and a channel profile of the
                       existing key;
               a fabrication system, wherein the fabrication system is configured to:
                   receive a key blank that the identification system has
                       determined to be associated with the existing key;
                   receive information associated with the determined bitting
                       pattern from the identification system; and
                   cut the determined bitting pattern into a key blank; and
               a user interface associated with the housing,
                   wherein the user interface includes a touch screen, and




                                                 - 19 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 20 of 44 PageID #: 5920



                    wherein the user interface is configured to provide status
                       information to a user regarding a key duplication
                       process.

        The claim thus recites determining a bitting pattern and cutting the determined bitting

 pattern into a key blank. The claim nowhere recites that the “bitting pattern of the existing key”

 must precisely represent the physical features of the existing key, and Defendant fails to

 demonstrate any definition or disclaimer in this regard. On the contrary, the specification refers

 to applying a pattern “corresponding to the lock intended to receive [the] blade,” and a user

 turning the blade can “caus[e] an associated lock to turn and open or close.” ’474 Patent at 3:56–

 4:4; see id. at 9:49–10:14, 10:48–59 & 11:42–45. This notion of functional equivalence is also

 referred to as avoiding “mis-cuts” (a “mis-cut” is a duplicate key that cannot open the same locks

 as the original key). (See id. at 1:28–38, 2:7–26 & 19:18–19).

        Defendant cites the “Wills” reference (U.S. Patent No. 6,064,747) that is cited by the

 ’474 Patent (see ’474 Patent at p. 2). Wills discloses “backlighting the master key” to “obtain[]

 information about the bitting pattern.” (Dkt. No. 151, Ex. C, Wills at 2:8–16.) Defendant

 identifies nothing in Wills that requires bitting pattern information to precisely match the

 physical features of the master key.

        The Court therefore hereby construes “configured to . . . cut the determined bitting

 pattern into a key blank” to mean “configured to . . . make a copy that matches the tooth

 pattern of the existing key determined by the imaging system.”




                                               - 20 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 21 of 44 PageID #: 5921



 D. “at least one duplicate,” “key duplication process,” and “duplicated key”


                                      “at least one duplicate”
                                              (Term 3)
                                 (’446 Patent, All Asserted Claims)

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “at least one copy of”                             Plain and ordinary meaning


                                     “key duplication process”
                                             (Term 22)
                                     (’474 Patent, Claims 1–19)

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “process of making a copy of a key”                Plain and ordinary meaning


                                         “duplicated key”
                                             (Term 26)
                                     (’474 Patent, Claims 7, 19)

 Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

 “a copy of a key”                                  Plain and ordinary meaning


 (Dkt. No. 146, App’x A, at 1–3; Dkt. No. 142, at 3–4; Dkt. No. 151, at 14; Dkt. No. 155, at 1 &

 3.)

        (1) The Parties’ Positions

        Plaintiff argues these terms together with the “configured to replicate . . .” term, which is

 addressed above.    (See Dkt. No. 142, at 3–12.)        Plaintiff notes that Defendant previously

 proposed that these terms require an “identical copy,” and Plaintiff submits that Defendant has

 not disavowed its position that these terms require “identical” copies. (Dkt. No. 142, at 3 n.1.)




                                                - 21 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 22 of 44 PageID #: 5922



          Defendant responds that “[t]hese three terms all use ‘duplicate’ in the general sense to

 describe a key, not the tooth pattern of an existing key, and are part of limitations that are largely

 not in dispute.” (Dkt. No. 151, at 14.)

          Plaintiff replies that “KeyMe [has] never disavowed its position that the terms require an

 ‘identical copy.’” (Dkt. No. 154, at 4 n.3.)

          (2) Analysis

          The parties’ positions as to these terms are intertwined with their proposals as to the

 above-addressed “configured to . . .” terms. Apart from the analysis set forth as to those terms,

 above, Plaintiff fails to show that any construction is necessary as to “at least one duplicate,”

 “key duplication process,” and “duplicated key.” To the extent, if any, Defendant maintains that

 these terms require an “identical” copy, the Court hereby expressly rejects any such

 interpretation.

          The Court accordingly hereby construes “at least one duplicate,” “key duplication

 process,” and “duplicated key” to have their plain meaning.

 E. “to determine whether the inserted key matches one of a group of preselected key
 types”


  “to determine whether the inserted key matches one of a group of preselected key types”
                                          (Term 5)
                                  (’446 Patent, All Claims)

 Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

 Plain and ordinary meaning                          “to determine whether the inserted key matches
                                                     one of the key types that the key analysis
                                                     system is capable of identifying”


 (Dkt. No. 146, App’x A, at 2; Dkt. No. 142, at 22; Dkt. No. 151, at 15; Dkt. No. 155, Ex. A,

 at 2.)

                                                 - 22 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 23 of 44 PageID #: 5923



          (1) The Parties’ Positions

          Plaintiff argues: “Hillman can only assume that KeyMe’s proposed construction here

 represents an alternative or fallback position should the Court determine that §112, ¶6 does not

 apply. Even so, KeyMe’s proposed construction is redundant and unnecessary.” (Dkt. No. 142,

 at 23.

          Defendant responds that “the preselected key types are the key types stored inside the key

 blank magazine in the kiosk; and the ‘key analysis system’ must determine whether the inserted

 key matches the available key blanks for preselected types.” (Dkt. No. 151, at 16.) Defendant

 submits that “[a]bsent [Defendant’s] construction, the jury could incorrectly conclude that the

 claims do not require the machine to store key blanks that correspond to every type of key that its

 key analysis system is capable of identifying.” (Id., at 18.)

          Plaintiff replies that Defendant’s proposal “would sharply limit the scope of an entirely

 different term—the ‘key blank magazine’ that stores key blanks—a term that has not even been

 proposed for construction.” (Dkt. No. 154, at 5.) Plaintiff also argues that “[b]y the very claim

 language, the ‘key blank magazine’ is not required to store every key type the ‘key analysis

 system’ is capable of identifying (e.g., the ‘key analysis system’ could be configured to

 determine that a particular inserted key matches a key type that is not in the group of ‘preselected

 key types’; that would be a determination of ‘whether’ it matches the ‘preselected key types’ just

 as the claim states).” (Id., at 6 n.4.)

          At the June 23, 2020 hearing, Defendant urged that the key analysis system cannot

 identify non-preselected key types. Plaintiff responded that there is no reason that the key

 analysis system cannot be capable of more than what is required by the claim.




                                                - 23 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 24 of 44 PageID #: 5924



        (2) Analysis

        As a threshold matter, Plaintiff argues that Defendant’s arguments as to this term are

 inconsistent with Defendant’s arguments and positions as to the “key analysis system . . .” term

 discussed below. (See Dkt. No. 142, at 22–23.) No inconsistency is apparent. The dispute as to

 the present term is a dispute as to part of the claimed function of the “key analysis system . . .”

 term (if that term is found to be governed by 35 U.S.C. § 112(f), as argued by Defendant, which

 is discussed as to that term below). See, e.g., Medtronic, Inc. v. Advanced Cardiovascular Sys.,

 Inc., 248 F.3d 1303, 1311 (Fed. Cir. 2001) (“The first step in construing such a limitation

 [governed by 35 U.S.C. § 112(f)] is a determination of the function of the . . . limitation.”).

        Claim 1 of the ’446 Patent, for example, is representative as to the limitations at issue and

 recites (emphasis added):

        1. A self-service kiosk for duplicating keys, comprising:
                a kiosk housing having a customer interface configure [sic] to receive
        payment from a customer for the purchase of at least one duplicate of the
        customer’s key,
                a key-receiving entry in said housing configured to receive at least a
        portion of the customer’s key to be duplicated, wherein the key-receiving entry
        blocks insertion of the head of an inserted key so that only the blade of an inserted
        key extends into the kiosk housing,
                a key analysis system within said housing configured to analyze the blade
        of a key inserted in said key-receiving entry to determine whether the inserted key
        matches one of a group of preselected key types and, if so, which preselected key
        type is matched,
                a key blank magazine within said housing configured to store key blanks
        for each of said preselected key types,
                a key blank extraction system configured to extract from said magazine a
        key blank for the preselected key type matched by the blade of said key inserted in
        said key-receiving entry,
                a key duplicating system within said kiosk configured to replicate the
        tooth pattern of the blade of said key inserted in said key-receiving entry, on the
        blade of said extracted key blank, and
                a key-removal exit in said housing providing customer access to the key
        with the replicated tooth pattern for removal from the kiosk.




                                                 - 24 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 25 of 44 PageID #: 5925



        Because the claim separately requires a key blank magazine configured to “store key

 blanks for each of said preselected key types,” Defendant’s proposed interpretation that the

 machine must “store key blanks that correspond to every type of key that its key analysis system

 is capable of identifying” is confusing. (Dkt. No. 151, at 18.) The above-reproduced claim

 recites a key analysis system configured to “determine whether the inserted key matches one of a

 group of preselected key types and, if so, which preselected key type is matched.” This “if so”

 language implies that the key analysis system might determine that the inserted key does not

 match one of the group of preselected key types.

        Admittedly, the specification refers to using sensors to determine if a key can be

 duplicated and “match[ing] against only preselected profiles”:

        Because only a limited number of different types of key blanks can be stored in
        the kiosk, the cross-sectional profile of the profile master key is matched against
        only preselected profiles, which are the profiles for which blanks are available in
        the kiosk.

        ***

        If the combination of output signals from the four sensors 67–70 does not
        correspond to one of the preselected key types, the kiosk controller changes the
        display to the screen that informs the customer that the key inserted by the
        customer cannot be duplicated by the kiosk and that the customer should remove
        the key, and the master key clamp is released to permit removal of the key.

 ’446 Patent at 12:37–41 & 13:26–32; see id. at 9:46–49 (“While the master key K is being

 inserted into the kiosk, a pair of sensors produce signals that are used by the controller to

 determine whether the master key is possibly a type that can be duplicated by the kiosk.”), 13:9–

 21 & 13:30–38.

        Nonetheless, these disclosures do not preclude the key analysis system from identifying a

 key type that is not among the group of preselected key types. In other words, a determination

 that “the combination of output signals from the four sensors 67–70 does not correspond to one

                                              - 25 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 26 of 44 PageID #: 5926



 of the preselected key types” (id.) does not preclude those output signals from being associated

 with a key type that is not among the preselected key types.

        Defendant also cites Plaintiff’s arguments in a petition for Inter Partes Review as to the

 ’446 Patent. Defendant notes that Plaintiff submitted the opinion of an expert that a “key

 analysis system” determines whether a customer’s key “matches one of a group of preselected

 key types stored in a magazine in the kiosk.” (Dkt. No. 151, Ex. L, May 5, 2015 Heredia Decl.,

 at ¶ 22.) Such opinions and arguments, however, merely repeat what is set forth in the above-

 discussed claim language and in the Summary of the Invention of the ’446 Patent. See ’446

 Patent at 1:34–41 (“A key blank magazine within the housing stores key blanks for each of the

 preselected key types.”).    Defendant also notes that the Patent Trial and Appeal Board

 (“PTAB”), in its Final Written Decision, noted that “preselected” means “preselected by the

 designer of the machine at the time the machine was designed.” (Dkt. No. 152, Ex. M, Nov. 14,

 2016 Decision, at 11.) This does not, however, amount to adopting any purported argument that

 would limit the “preselected key types” in the claims to the particular key blanks stored in a

 magazine in a kiosk.

        Based on the foregoing, the Court hereby expressly rejects Defendant’s proposed

 construction.   No further construction is necessary.      See O2 Micro Int’l Ltd. v. Beyond

 Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and

 should not be) required to construe every limitation present in a patent’s asserted claims.”); see

 also Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2

 Micro, where the court failed to resolve the parties’ quarrel, the district court rejected

 Defendants’ construction.”); ActiveVideo Networks, Inc. v. Verizon Commcn’s, Inc., 694 F.3d




                                               - 26 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 27 of 44 PageID #: 5927



 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291

 (Fed. Cir. 2015).

        The Court accordingly hereby construes “to determine whether the inserted key

 matches one of a group of preselected key types” to have its plain meaning.

 F. “key analysis system . . .”


 “a key analysis system within said housing configured to analyze the blade of a key inserted
 in said key-receiving entry to determine whether the inserted key matches one of a group of
           preselected key types and, if so, which preselected key type is matched”
                                            (Term 4)
                                    (’446 Patent, All Claims)

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Hillman disputes that this is a means-plus- Subject to 35 U.S.C. § 112(6).
 function term pursuant to 35 U.S.C. § 112(6).
 The claim phrase should be given its plain and Function:
 ordinary meaning.                                    analyzing the blade of a key inserted in said
                                                  key-receiving entry to determine whether the
 In the event that the Court determines that inserted key matches one of a group of
 35 U.S.C. § 112(6) applies:                      preselected key types, and, if so, which
                                                  preselected key type is matched
 The parties agree on the following function:
     Function: analyzing the blade of a key Structure:
 inserted in said key-receiving entry to              a mechanical cross-section detector as
 determine whether the inserted key matches disclosed in [0017] in U.S. Patent Publication
 one of a group of preselected key types, and, if No. 2008/0145163, incorporated by reference
 so, which preselected key type is matched        at 12:33–36 of the ’446 patent, and as
                                                  disclosed in the ’446 patent at Figures 29 and
 Hillman proposes the following structure:        30 and at 12:33 to 13:38, and equivalents
     Structure: optical devices, mechanical thereof”
 devices, and electronic scanning devices


 (Dkt. No. 146, App’x A, at 1–2; Dkt. No. 142, at 12; Dkt. No. 151, at 18; Dkt. No. 155, Ex. A,

 at 1–2.)




                                               - 27 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 28 of 44 PageID #: 5928



        (1) The Parties’ Positions

        Plaintiff argues that “[t]he claim language alone connotes structure in and of itself,” and

 “the claimed system simply matches the cross-sectional profile of the ‘inserted key’ with well

 known cross-sectional profiles of ‘preselected key types.’” (Dkt. No. 142, at 14 & 15.) Plaintiff

 also submits that “[t]he objectives and operations of the ‘key analysis system’ (i.e., determining

 and matching the respective cross-sections of keys) are explicitly set forth in the claim

 language.” (Id., at 16.) Further, Plaintiff argues that “[t]he specification discloses optical

 sensors, optical and electronic scanning devices, and mechanical devices; all of which belong to

 the known class of structures connoted by the ‘key analysis system’ (i.e., structures that can

 make the simple cross-sectional determination in the context of the above-noted claim

 limitations, operations, and objectives).” (Id.) Finally, Plaintiff cites prosecution history in

 which the patentee amended the claims to replace “for” with “configured to” with the aim of

 “making it more clear that the elements are not intended as means-plus-function limitations.”

 (Id., at 18 (citation omitted).) Alternatively, Plaintiff argues that Defendant’s narrow proposal

 for corresponding structure should be rejected because “[t]here is simply no reason to embrace

 the mechanical embodiment for determining cross-section profiles but ignore and exclude the

 directly corresponding optical and electronic scanning device embodiments.” (Id., at 22.)

        Defendant responds that “the limitation is drafted in the same format as a traditional

 means-plus-function limitation,” and “the term ‘system’ is a ‘nonce’ word that serves here as a

 generic placeholder much like the word ‘means.’” (Dkt. No. 151, at 19 & 20.) Defendant also

 argues that “[t]he changes made by the patentee to its claims (using ‘configured to’ instead of

 ‘for’) during prosecution that accompanied its statement still followed the traditional format of

 means plus function limitations and failed to impart structure.” (Id., at 22.) As to corresponding



                                               - 28 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 29 of 44 PageID #: 5929



 structure, Defendant responds that “Hillman’s proposed language will cover every structure

 imaginable for performing the recited functions.” (Id., at 25.)

        Plaintiff replies by reiterating its opening arguments and by emphasizing that Defendant

 bears a burden to overcome the presumption against applying 35 U.S.C. § 112(f) to this term.

 (See Dkt. No. 154, at 6–8.)

        At the June 23, 2020 hearing, Plaintiff argued that this limitation must be construed as a

 whole, in the context of the claim as a whole, in the context of the specification as a whole.

 Plaintiff urged that the claim provides context by reciting that only the blade is inserted and,

 therefore, the key analysis system performs no analysis of the key head. Defendant responded

 that Plaintiff’s reliance on the blade as providing structural context is akin to arguing that the

 parts of a telescope include the stars being viewed. As to the prosecution history, Defendant

 urged that the statements Plaintiff relies upon were gratuitous statements by the patentee. In

 other words, Defendant argued, because the patentee gave up nothing by making those

 statements, those statements should not be persuasive.

        (2) Analysis

        Title 35 U.S.C. § 112(f) (formerly § 112, ¶ 6)4 provides: “An element in a claim for a

 combination may be expressed as a means or step for performing a specified function without the

 recital of structure, material, or acts in support thereof, and such claim shall be construed to

 cover the corresponding structure, material, or acts described in the specification and equivalents

 thereof.” “In exchange for using this form of claiming, the patent specification must disclose

 with sufficient particularity the corresponding structure for performing the claimed function and



 4
  Plaintiff notes that the application that issued as the ’446 Patent pre-dates the reformatting of
 35 U.S.C. § 112, but the relevant substance of the statute was not changed.

                                                - 29 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 30 of 44 PageID #: 5930



 clearly link that structure to the function.” Triton Tech of Tex., LLC v. Nintendo of Am., Inc., 753

 F.3d 1375, 1378 (Fed. Cir. 2014).

        “[T]he failure to use the word ‘means’ . . . creates a rebuttable presumption . . . that

 § 112[(f)] does not apply.” Williamson v. Citrix Online LLC, 792 F.3d 1339, 1348 (Fed. Cir.

 2015) (citations and internal quotation marks omitted). “When a claim term lacks the word

 ‘means,’ the presumption can be overcome and § 112[(f)] will apply if the challenger

 demonstrates that the claim term fails to recite sufficiently definite structure or else recites

 function without reciting sufficient structure for performing that function.” Id. at 1349 (citations

 and internal quotation marks omitted). “In determining whether this presumption has been

 rebutted, the challenger must establish by a preponderance of the evidence that the claims are to

 be governed by § 112[(f)].” Advanced Ground Info. Sys., Inc. v. Life360, Inc., 830 F.3d 1341,

 1347 (Fed. Cir. 2016).

        Williamson, in an en banc portion of the decision, abrogated prior statements that the

 absence of the word “means” gives rise to a “strong” presumption against means-plus-function

 treatment. 792 F.3d at 1349 (citation omitted). Williamson also abrogated prior statements that

 this presumption “is not readily overcome” and that this presumption cannot be overcome

 “without a showing that the limitation essentially is devoid of anything that can be construed as

 structure.” Id. (citations omitted). Instead, Williamson found, “[h]enceforth, we will apply the

 presumption as we have done prior to Lighting World . . . .” Id. (citing Lighting World, Inc. v.

 Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004)). In a subsequent part of the

 decision not considered en banc, Williamson affirmed the district court’s finding that the term

 “distributed learning control module” was a means-plus-function term that was indefinite




                                                - 30 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 31 of 44 PageID #: 5931



 because of lack of corresponding structure, and in doing so Williamson stated that “‘module’ is a

 well-known nonce word.” 792 F.3d at 1350.

        Defendant cites the following portion of the Manual of Patent Examining Procedure:

        The following is a list of non-structural generic placeholders that may invoke
        35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, paragraph 6: “mechanism for,”
        “module for,” “device for,” “unit for,” “component for,” “element for,” “member
        for,” “apparatus for,” “machine for,” or “system for.”

 (Dkt. No. 151, Ex. N, Manual of Patent Examining Procedure § 2181(I.A) (rev. 8, Jan. 2018)

 (emphasis added).)

        But even assuming for the sake of argument that the word “system,” as used in the claims

 at issue, does not itself connote structure, Williamson explained that “the presence of modifiers”

 may connote structure. 792 F.3d at 1351. Defendant does not contest that key types are

 structural in nature. The phrase “key analysis” connotes structure when read in the context of

 surrounding claim language regarding the blade of an inserted key. Claim 1 of the ’446 Patent,

 for example, is representative as to the limitations at issue and recites (emphasis added):

        1. A self-service kiosk for duplicating keys, comprising:
                a kiosk housing having a customer interface configure [sic] to receive
        payment from a customer for the purchase of at least one duplicate of the
        customer’s key,
                a key-receiving entry in said housing configured to receive at least a
        portion of the customer’s key to be duplicated, wherein the key-receiving entry
        blocks insertion of the head of an inserted key so that only the blade of an inserted
        key extends into the kiosk housing,
                a key analysis system within said housing configured to analyze the blade
        of a key inserted in said key-receiving entry to determine whether the inserted key
        matches one of a group of preselected key types and, if so, which preselected key
        type is matched,
                a key blank magazine within said housing configured to store key blanks
        for each of said preselected key types,
                a key blank extraction system configured to extract from said magazine a
        key blank for the preselected key type matched by the blade of said key inserted
        in said key-receiving entry,




                                                - 31 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 32 of 44 PageID #: 5932



                  a key duplicating system within said kiosk configured to replicate the
           tooth pattern of the blade of said key inserted in said key-receiving entry, on the
           blade of said extracted key blank, and
                  a key-removal exit in said housing providing customer access to the key
           with the replicated tooth pattern for removal from the kiosk.

           The specification is consistent with this context, disclosing that “the blade of the master

 key can have one of several different cross-sectional profiles, and identifying the profile of the

 master key effectively determines what type of key it is.” ’446 Patent at 12:33–36; see id. at

 12:33–13:38. Plaintiff also cites disclosure in United States Patent Application Publication No.

 2008/0145163 (the “’163 Application”)5 regarding a “master key identification module” that can

 evaluate key length and key cross-sectional profile such as by using “sliding elements . . . that

 can slide to and away from the key” or that “may include an optical or electronic scanning

 device.” (Dkt. No. 142, Ex. 4, at ¶¶ 74–75 & 97.) This evidence reinforces that key analysis

 systems are a known class of structures in the relevant art. See Skky, Inc. v. MindGeek, s.a.r.l.,

 859 F.3d 1014, 1119 (Fed. Cir. 2017) (finding “wireless device means” not a means-plus-

 function term, noting that “it is sufficient if the claim term is used in common parlance or by

 persons of skill in the pertinent art to designate structure, even if the term covers a broad class of

 structures and even if the term identifies the structures by their function”) (quoting TecSec, Inc.

 v. Int’l Bus. Machs. Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013)).

           Moreover, several dependent claims include structural limitations implying that the “key

 analysis system” recited in Claim 1 has structure. Claims 2–6 of the ’446 Patent recite (emphasis

 added):

           2. The self-service kiosk of claim 1 in which said key analysis system includes
           sensors that produce signals representing parameters related to the length of the
           blade of the inserted key.


 5
     The ’446 Patent cites the ’163 Application. See ’446 Patent at 12:33–35.

                                                 - 32 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 33 of 44 PageID #: 5933



        3. The self service kiosk of claim 1 in which said key analysis system includes
        sensors that produce signals indicating the presence of grooves at preselected
        locations across the width of the blade of the inserted key.

        4. The self-service kiosk of claim 1 in which said key analysis system includes
        position sensors that produce signals indicating the location of mutually
        orthogonal surfaces on the inserted key.

        5. The self-service kiosk of claim 3 in which said key analysis system includes an
        automatic alignment and clamping mechanism for precisely positioning and
        clamping the blade of a key inserted in said slot, and a controller receiving the
        signals from said position sensors and determining whether the inserted key blade
        is clamped in a preselected position.

        6. The self-service kiosk of claim 4 in which said controller generates
        instructions to the customer to re-insert and hold the customer’s key, in response
        to a determination that the blade of an inserted key is not in said preselected
        position.

        These dependent claims provide further context for a person of ordinary skill in the art to

 understand that the recited “key analysis system” connotes structure and that the disputed term

 does not amount to “purely functional language” as argued by Defendant. (Dkt. No. 151, at 20

 (quoting SignTech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356 (Fed. Cir. 1999).) This is

 analogous to the TEK Global case cited by Plaintiff:

        [C]laim 26 recites the “conduits connecting the container to the compressor
        assembly and to an inflatable article.” SSI does not dispute that the elements
        connected via the conduits—i.e., the container, the compressor assembly, and the
        inflatable article (e.g., a tire)—each comprise definite structure. And the district
        court determined that the “conduit” recites “a structure” in light of the claim
        language. Although connoting precise physical structure is not a necessary
        condition to avoid § 112, ¶ 6 application, it is generally sufficient. We conclude
        that the language of claim 26, in and of itself, does not indicate that § 112, ¶ 6
        should apply.

        Even more, the dependent claims suggest that § 112, ¶ 6 does not govern. Indeed,
        they add limitations that either describe particular structural features or flesh out
        whether the term has a particular structural meaning. For example, dependent
        claim 27 recites “at least one of said conduits . . . comprises a hose.” And SSI
        does not dispute that the “hose” disclosed in the ’110 patent is structural.




                                               - 33 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 34 of 44 PageID #: 5934



 TEK Global, S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777, 785–86 (Fed. Cir. 2019) (citations

 and internal quotation marks omitted).

        The parties also dispute whether the patentee’s assertion during prosecution that this is

 not a means-plus-function term should be given weight in the Court’s analysis. (See Dkt.

 No. 142, Ex. 14, Amendment at 24 (“These amendments clarify the claims by making it more

 clear that the elements are not intended as means-plus-function limitations”); see id. at 4

 (replacing “for analyzing” with “configured to analyze” in the term here at issue).) The inquiry

 under Williamson focuses on whether the claim term “fails to recite sufficiently definite

 structure” or “recites function without reciting sufficient structure for performing that function.”

 792 F.3d at 1349 (citation and internal quotation marks omitted). “The standard is whether the

 words of the claim are understood by persons of ordinary skill in the art to have a sufficiently

 definite meaning as the name for structure.”         Id.   The patentee’s above-cited prosecution

 statement contains no explanation regarding the structural meaning of “key analysis system.”

 Nonetheless, Defendant does not show that this intent of the patentee, which is part of the

 intrinsic record, should be given no weight. This intent is “documented in the prosecution

 history,” TEK Global, 920 F.3d at 786, and reinforces that the phrase “key analysis system” has

 structural meaning.

        Finally, Defendant argues for judicial estoppel based on Plaintiff’s statement in another

 matter that “[t]here is no structure recited in claim 1 associated with the claimed ‘key analysis

 system.’ Rather, the claim term is defined only by its function.” (Dkt. No. 151, Ex. H, Sept. 18,

 2013 Letter, at 4.) The Court rejects Defendant’s judicial estoppel argument for the same

 reasons set forth above as to the “configured to . . .” terms.




                                                 - 34 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 35 of 44 PageID #: 5935



          Based on the foregoing, Defendant fails to rebut the presumption against applying

 35 U.S.C. § 112(f). Defendant presents no alternative proposal in the event that 35 U.S.C.

 § 112(f) does not apply. Thus, no further construction is necessary.

          The Court therefore hereby construes “a key analysis system within said housing

 configured to analyze the blade of a key inserted in said key-receiving entry to determine

 whether the inserted key matches one of a group of preselected key types and, if so, which

 preselected key type is matched” to have its plain meaning.

 G. “queue of key duplication events”


                                  “queue of key duplication events”
                                             (Term 25)
                                      (’474 Patent, Claims 8, 9)

 Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

 “a sequence of keys to be duplicated”               “list of events associated with key duplication”


 (Dkt. No. 146, App’x A, at 3; Dkt. No. 142, at 23; Dkt. No. 151, at 26; Dkt. No. 155, Ex. A,

 at 3.)

          (1) The Parties’ Positions

          Plaintiff argues that “[a] mere ‘list’ that does not convey events in the order in which they

 are to be performed by the fabrication module would be useless to the customer or sales

 associate.” (Dkt. No. 142, at 24.) Plaintiff also cites disclosure in the specification regarding a

 “desired duplication event” and argues that “[a] person of skill in the art would be hard pressed

 to understand what ‘desired duplication event’ a customer could possibly have other than the

 duplication of a key.” (Id., at 24–25 (citing ’474 Patent at 7:55–60).)




                                                 - 35 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 36 of 44 PageID #: 5936



        Defendant responds that “[t]he specification . . . indicates that the claimed ‘queue’

 represents a list of information or options provided to the user through the touch screen.” (Dkt.

 No. 151, at 26.) For example, Defendant submits, “the specification contemplates that multiple

 events, including picking up a key or having a key delivered, might qualify as ‘key duplication

 events’ to be presented to the user.” (Id., at 27.)

        Plaintiff replies that “KeyMe ignores that a ‘queue’ . . . as used both in the specification

 and in common usage implies a sequence, not just any list.” (Dkt. No. 154, at 6.) Plaintiff also

 argues that “the specification describes the ‘duplication event’ as production of a new key.” (Id.)

        (2) Analysis

        Claims 1, 8, and 9 of the ’474 Patent recite (emphasis added):

        1. A key making machine, comprising:
               a housing;
               an identification system, wherein the identification system includes:
                   a slot opening in the housing configured to receive only the
                       shank of an existing key;
                   a transponder sensor located at or around the slot opening
                       configured to detect the presence of a transponder
                       within the head of the existing key and to read a
                       transponder code associated with the detected
                       transponder; and
                   an imaging system comprising one or more light sources
                       and one or more receivers, wherein the imaging system
                       is configured to determine at least one feature selected
                       from the group of features consisting of a bitting
                       pattern of the existing key and a channel profile of the
                       existing key;
               a fabrication system, wherein the fabrication system is configured to:
                   receive a key blank that the identification system has
                       determined to be associated with the existing key;
                   receive information associated with the determined bitting
                       pattern from the identification system; and
                   cut the determined bitting pattern into a key blank; and
               a user interface associated with the housing,
                   wherein the user interface includes a touch screen, and




                                                 - 36 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 37 of 44 PageID #: 5937



                    wherein the user interface is configured to provide status
                       information to a user regarding a key duplication
                       process.

        ***

        8. The key making machine of claim 1, wherein the key making machine is
        configured to generate a queue of key duplication events.

        9. The key making machine of claim 8, wherein the key making machine is
        further configured to transmit information associated with the queue to the user
        interface for display.

 The specification discloses:

        It is contemplated that data associated with a particular duplication event may be
        stored for later use, if desired. For example, after completion of a first duplication
        event, the customer may desire that the associated identification of blade 12 and
        profile measurements of the existing master key be stored. Then at a later time,
        with or without the master key, the customer may be able to retrieve this stored
        data and then complete a second duplication event.

 ’474 Patent at 22:12–23 (emphasis added). This disclosure regarding “complet[ing]” duplication

 events is consistent with interpreting “key duplication event” in this context as referring to

 duplicating a key. Although this interpretation of “event” seemingly differs from the usage of

 the word “event” in common parlance, “patentees frequently use terms idiosyncratically,” and

 “determining the ordinary and customary meaning of the claim requires examination of terms

 that have a particular meaning in a field of art.” Phillips, 415 F.3d at 1314.

        This understanding is consistent with disclosure regarding storing the most commonly

 used key blanks “closest to the front of the dispensing system” so that “actuator 144 may need to

 move finger 154 a shorter distance [to retrieve a key blank] for most duplication events, which

 may increase the speed at which keys can be duplicated.” Id. at 13:58–14:4 (emphasis added).

        This understanding is also consistent with disclosure regarding an interface that allows a

 customer to “input instructions, make selections, and/or answer questions regarding a desired



                                                - 37 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 38 of 44 PageID #: 5938



 duplication event.” ’474 Patent at 7:55–60 (emphasis added). A fair reading of the specification

 as a whole is that a customer desires a key, so the “desired duplication event” relates to a key

 rather than some more general “event associated with key duplication” as proposed by

 Defendant.     Defendant cites subsequent disclosure regarding providing “queues and/or

 responses” to a customer:

        The instructions, selections, and/or questions, as well as corresponding responses,
        may be communicated visually, audibly, and/or tactilely, as desired. For example,
        customer interface 108 may include a display screen (e.g., a touch screen), a key
        board, a mouse, a light pen, a speaker, and/or a microphone that both
        communicates information to the customer as well as receives input from the
        customer. Information received via customer interface 108 may be directed to
        fabrication module 104 for further processing, and fabrication module 104 may
        provide queues and/or responses to the customer via interface 108.

 Id. at 8:5–16 (emphasis added); see id. at 7:55–8:17; see also id. at 11:60–12:15 (similar as to

 “[a]ssociate interface 132”).

        Defendant fails to demonstrate how this disclosure purportedly “indicates that the

 claimed ‘queue’ represents a list of information or options provided to the user through the touch

 screen.” (Dkt. No. 151, at 26.) Defendant also argues that “picking up a key or having a key

 delivered[] might qualify as ‘key duplication events’ to be presented to the user” (Dkt. No. 151,

 at 27 (citing ’474 Patent at 7:57–61 & 11:62–65)), but such disclosures relate to “allow[ing] the

 customer to input instructions, make selections, and/or answer questions regarding a desired

 duplication event.” ’474 Patent at 7:55–57 (emphasis added); see id. at 11:60–62.

        Further, the above-reproduced disclosure that a “fabrication module 104 may provide

 queues” is best read as referring to an ordered list of key duplication events. ’474 Patent at 8:5–

 16. This is consistent with disclosure that a “fabrication module” can perform “a desired key

 making process” and can “provide status information and/or options” regarding an ongoing




                                               - 38 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 39 of 44 PageID #: 5939



 process. Id. at 11:19–25; see id. at 11:14–46. Defendant’s proposal of a mere “list” would fail to

 give effect to the word “queue.”

        As to Plaintiff’s proposal of “keys to be duplicated,” Defendant notes that the

 specification refers to duplication of key blades, not necessarily full keys, and such a key blade

 can be used with a “separately purchased key head.” ’474 Patent at 7:55–67. On its face,

 however, the disputed term refers to “key duplication events,” and Claim 1 (from which the

 claims here at issue depend) recites “a fabrication system . . . configured to . . . cut the

 determined bitting pattern into a key blank.”

        To whatever extent Defendant argues that the disputed term necessarily requires two or

 more duplications, Defendant fails to demonstrate that a “queue” could not be empty or could not

 contain only one key duplication event, just as in common parlance a schedule of upcoming

 events might include multiple events, one event, or no events at all.

        Finally, Defendant argues that “by limiting the term to keys ‘to be duplicated’ in the

 future, Hillman reads out the disclosed embodiment in which a customer views a list of past

 duplication events and selects one to create a further duplicate without needing to bring the

 original key.” (Dkt. No. 151, at 28 (citing ’474 Patent at 22:12–19).) This cited disclosure does

 not refer to a “queue.” The Court’s construction should refer to duplicate keys to be produced

 (in the present or the future) because the disputed term refers to a queue rather than to a log or

 some other “stored data.” ’474 Patent at 22:12–19.

        The Court therefore hereby construes “queue of key duplication events” to mean “an

 ordered list of duplicate keys to be produced.”




                                                 - 39 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 40 of 44 PageID #: 5940



 H. “key duplicating system . . .”


 “a key duplicating system within said kiosk configured to replicate the tooth pattern of the
                   blade of said key inserted in said key-receiving entry”
                                          (Term 29)
                                  (’446 Patent, All Claims)

 Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

 Hillman disputes that this is a means-plus- Subject to 35 U.S.C. § 112(6).
 function term pursuant to 35 U.S.C. § 112(6).
 The claim phrase should be given its plain and Function:
 ordinary meaning.                                    replicate the tooth pattern of the blade of
                                                  said key inserted in said key-receiving entry
 In the event that the Court determines that
 35 U.S.C. § 112(6) applies:                      Structure:
                                                      a mechanical trace-cutting system as
 The parties agree on the following function:     described at Figs. 48–59 and accompanying
     Function: replicate the tooth pattern of the disclosures at 16:17 to 17:52, and equivalents
 blade of said key inserted in said key-receiving thereof
 entry

 Hillman proposes the following structure:
     cutting wheel 131; key-blank clamp
 assembly 90; and structure enabling the key
 blank to move in relation to the cutting wheel
 during cutting


 (Dkt. No. 146, App’x A, at 3; Dkt. No. 142, at 25; Dkt. No. 151, at 28; Dkt. No. 155, Ex. A,

 at 3–4.)

        (1) The Parties’ Positions

        Plaintiff argues that “the ‘key duplicating system’ should not be treated as a means-plus-

 function element for all of the same reasons that the ‘key analysis system’ [(addressed above)]

 should not.” (Dkt. No. 142, at 25.) “Specifically,” Plaintiff argues, “(1) the claim language does

 not use the term ‘means,’ (2) the ‘key duplicating system’ connotes structure in and of itself,

 (3) the specification and the remaining claim language confirm that ‘key duplicating system’ is



                                               - 40 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 41 of 44 PageID #: 5941



 structural, (4) the prosecution history expressly precludes application of §112, ¶6, (5) recitation

 of ‘system’ in claim language does not trigger §112, ¶6 where structure is disclosed, and

 (6) KeyMe’s position improperly excludes multiple disclosed embodiments.” (Id., at 25–26.)

 Plaintiff also argues that “KeyMe’s proposed structure, to the extent it can be understood,

 includes dozens of additional components that do not perform the claimed function” and “limits

 the invention to only one of several expressly disclosed embodiments . . . .” (Id., at 28 & 30.)

        Defendant responds that “[t]he term ‘key duplicating system’ never appears in the

 specification other than as part of the recited claim language and is never described as structural

 or in structural terms,” and “[l]ike the ‘key analysis system’ term, this limitation is drafted in the

 same format as a traditional means-plus-function limitation.” (Id., at 28–29.) Defendant also

 argues that Plaintiff’s proposed structure “noticeably omits the structures that actually ‘replicate’

 the tooth pattern of the inserted key—the tracer 132 shown clearly in Figs. 56, 58 and 59, as well

 as in Figs. 48–53, 55, and 57, which is connected physically with the base 133 holding the key

 blank B, to ensure that the ‘tooth pattern’ followed by the tracer along the master key is

 replicated into the key blank.” (Id., at 30.)

        Plaintiff replies by reiterating its opening arguments and by emphasizing that Defendant

 bears a burden to overcome the presumption against applying 35 U.S.C. § 112(f) to this term.

 (See Dkt. No. 154, at 6–8.)

        At the June 23, 2020 hearing, Defendant argued that Plaintiff proposes interpreting this

 term to cover anything that can make a key. Plaintiff responded that the claimed inventions

 relate to automation of well-known, centuries-old techniques of key duplication.




                                                 - 41 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 42 of 44 PageID #: 5942



         (2) Analysis

         Legal principles regarding 35 U.S.C. § 112(f) are set forth above as to the “key analysis

 system . . .” term.

         Claim 1 of the ’446 Patent, for example, recites (emphasis added):

         1. A self-service kiosk for duplicating keys, comprising:
                 a kiosk housing having a customer interface configure [sic] to receive
         payment from a customer for the purchase of at least one duplicate of the
         customer’s key,
                 a key-receiving entry in said housing configured to receive at least a
         portion of the customer’s key to be duplicated, wherein the key-receiving entry
         blocks insertion of the head of an inserted key so that only the blade of an inserted
         key extends into the kiosk housing,
                 a key analysis system within said housing configured to analyze the blade
         of a key inserted in said key-receiving entry to determine whether the inserted key
         matches one of a group of preselected key types and, if so, which preselected key
         type is matched,
                 a key blank magazine within said housing configured to store key blanks
         for each of said preselected key types,
                 a key blank extraction system configured to extract from said magazine a
         key blank for the preselected key type matched by the blade of said key inserted
         in said key-receiving entry,
                 a key duplicating system within said kiosk configured to replicate the tooth
         pattern of the blade of said key inserted in said key-receiving entry, on the blade
         of said extracted key blank, and
                 a key-removal exit in said housing providing customer access to the key
         with the replicated tooth pattern for removal from the kiosk.

         The claim thus provides context for understanding that the “key duplicating system” is a

 structure that physically interacts with key blanks. This is consistent with disclosures in the

 specification that key blanks are “cut by a cutting wheel.” See, e.g., ’446 Patent at 16:17–19.

         Also, the patentee expressed intent during prosecution that 35 U.S.C. § 112(f) does not

 apply. (See Dkt. No. 142, Ex. 14, Amendment at 24 (“These amendments clarify the claims by

 making it more clear that the elements are not intended as means-plus-function limitations”); see

 id. at 4 (replacing “for replicating” with “configured to replicate” in the term here at issue).) As




                                                - 42 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 43 of 44 PageID #: 5943



 discussed above regarding the “key analysis system . . .” term, this intent is “documented in the

 prosecution history” and can be considered. TEK Global, 920 F.3d at 786.

        For these reasons, and based on contextual analysis similar to the analysis set forth

 regarding the “key analysis system . . .” term addressed above, the disputed term does not

 amount to “purely functional” language as argued by Defendant. (Dkt. No. 151, at 29 (citing

 SignTech, 174 F.3d at 1356).) The phrase “key duplicating” refers to a well-established category

 of mechanical structures. See Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583

 (Fed. Cir. 1996) (finding that “detent mechanism” was not a means-plus-function term because

 “‘detent’ denotes a type of device with a generally understood meaning in the mechanical arts,

 even though the definitions are expressed in functional terms”; “What is important is not simply

 that a ‘detent’ or ‘detent mechanism’ is defined in terms of what it does, but that the term, as the

 name for structure, has a reasonably well understood meaning in the art.”). Defendant does not

 justify any limitation regarding how material is removed from a key blank, and the parties agree

 that key duplicating machines have been widely used for many years. (See, e.g., Dkt. No. 142,

 Ex. 5, U.S. Patent No. 2,731,087.)

        Finally, the Court rejects Defendant’s judicial estoppel argument for the same reasons set

 forth above as to the “configured to . . .” and “key analysis system . . .” terms. (See Dkt.

 No. 151, Ex. H, Sept. 18, 2013 Letter, at 6–7.)

        Defendant thus fails to rebut the presumption against applying 35 U.S.C. § 112(f).

 Defendant presents no alternative proposal in the event that 35 U.S.C. § 112(f) does not apply, so

 no further construction is necessary.




                                                - 43 -
Case 2:19-cv-00209-JRG Document 159 Filed 07/02/20 Page 44 of 44 PageID #: 5944



         The Court accordingly hereby construes “a key duplicating system within said kiosk

 configured to replicate the tooth pattern of the blade of said key inserted in said key-

 receiving entry” to have its plain meaning.

                                        V. CONCLUSION
    .
         The Court adopts the constructions set forth in this opinion for the disputed terms of the

 patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

 other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

 to refrain from mentioning any portion of this opinion, other than the actual definitions adopted

 by the Court, in the presence of the jury. Any reference to claim construction proceedings is

 limited to informing the jury of the definitions adopted by the Court.

        So ORDERED and SIGNED this 2nd day of July, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                               - 44 -
